Citation Nr: 1623646	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-08 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for the service-connected schizophrenia. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1975 to March 1976 and was honorably discharged.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that rating decision, the RO continued the Veteran's evaluation of schizophrenia at 10 percent. 

In May 2016, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issue of clear and unmistakable error in a February 1988 rating decision has been raised by the record in a June 2011 notice of disagreement and a March 2013 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In May 2016, the Veteran testified that his schizophrenia causes symptoms such as irritability, difficulty dealing with coworkers, social isolation, trouble with personal and professional relationships, and sleep impairment.  

These symptoms appear worse than those described in the report of the December 2010 VA examination.  As the evidence suggests a material change in the disability, a reexamination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an examiner to determine the current nature of the Veteran's schizophrenia.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should indicate on the examination report that the claims folder was reviewed before the examination took place.

In the report of the examination, the examiner should identify the symptoms (and associated impairment of function) that the Veteran currently manifests that are attributable to his schizophrenia, and provide a detailed description of such symptoms, to include the frequency with which the Veteran experiences such symptoms; and the level of social and occupational impairment experienced by the Veteran as a result of his schizophrenia.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

2.   After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claim of entitlement to a disability rating in excess of 10 percent for the service-connected schizophrenia.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






